Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 6/5/2020, after the Final Action, mailed on 12/06/2019.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/2020 has been entered.
Declaration of Prof. Thomas Vogl filed on 11/20/2020 has been entered but is not sufficient to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claims 1-6, 9-13, 17, 20-22 and 26-27 are pending.  Claims 23-25 have been cancelled.  Claims 26-27 are newly added.  Claims 13, 17 and 20-22 have been withdrawn.  Claims 1 and 6 have been amended. Claims 1-6, 9-12, 26-27 are examined in view of the elected species.(a) one region of  the high-affinity calcium binding hand of S10OA9 comprising one mutation  at Glu 78  as the type standard marker

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “human S100A9 protein of Uniprot/Swissprot accession no. P06702 (SEQ ID NO: 1).  Similar to trademark name itself changing Accession numbers likewise can remain the same while the structure of the compounds identified may be amended or changed overtime. The specification appears to indicate Uniprot/Swissprot accession no. P06702 version 1 as of January 1988 as equivalent to SEQ ID NO:1.[41].   The scope of the claim is not clear as it is not clear as to whether the human S100A9 protein structure is limited to the parenthetical 
Claim 6, recites (step a) pre-coating a microplate with a capture antibody.  It is not clear as to whether the a microplate with a capture antibody is a separate reagent or a modification of the microplate pre-coated with a capture antibody of claim 1.  Since claim 6 does not recite further comprising, the scope is ambiguous and   therefore it is not clear as to what elements/steps applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-12, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.  Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to an ELISA method [..] comprising using the broad genus of capture antibodies capable of binding/capturing a mutated S100A8/S100A9 heterodimer standard comprising at least one mutation in at least the high-affinity calcium binding hand of S10OA9 and capable binding S100A8 and/or S100A9 for 
In addition, it is further interpreted that the genus of the claimed capture antibodies are capable of binding A100A8/S100A9  heterodimers but not A100A8/S100A9 tetramers as the instant speciation envisages that the capture antibody used in the ELISA assay is capable of binding A100A8/S100A9  heterodimers but not A100A8/S100A9 tetramers [018] and further discloses that it is understood that the antibody whose epitope is comprised partially or completely in the mutated regions specified herein is specific for the A100A8/S100A9  heterodimers but not A100A8/S100A9 tetramers as the epitope in the region not accessible once the heterodimer tertramerizes [034].

The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.  In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function as claimed.  Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of antibodies capable of binding/capturing a mutated S100A8/S100A9 heterodimer standard comprising at least one mutation in at least the high-affinity calcium binding hand of S10OA9 and capable binding S100A8 and/or S100A9 for specifically detecting S100A8/S100A9 heterodimers  for the detection of the S100A8/S100A9 heterodimer standard and quantification of the amount of S100A8/S100A9 heterodimers in any sample from any subjects, wherein the mutated heterodimer does not tetramerize (claim 2) and having a binding specificity to 
Field of the Invention and State of the Art
The invention relates to antibodies that bind/capture  binding/capturing a mutated S100A8/S100A9 heterodimer standard comprising at least one mutation in at least the high-affinity calcium binding hand of S10OA9 and capable binding S100A8 and/or S100A9 that are not mutated for specifically detecting S100A8/S100A9 heterodimers  and quantification of the amount of S100A8/S100A9 heterodimers in any sample from any subjects, wherein the mutated heterodimer does not tetramerize (claim 2) and having a binding specificity to an epitope of a human S100A9 protein wherein the epitope has an amino acid sequence from amino acid position 63 to 79 of SEQ ID 1 (claims 1, 26 )(elected species) (claims 3-5) or capable of binding a mutated S100A8/S100A9 heterodimer standard comprising at least one mutation in at least the high-affinity calcium binding hand of S10OA9,  for the detection of the S100A8/S100A9 heterodimer standard and quantification of the amount of S100A8/S100A9 heterodimers 
Antibodies that recognize S100A9 or S100A8 or the calprotectin tetramer comprising the S100A/S100B heterodimer, are known in the art and commercially available, see for example Sunahory et al. ( Arthritis res Ther 8:R60, see bridging paragraph pages 2-3);  Roth et al. (Blood, 1993, vol 82,No:6 pp1875-1883, see Abstract; page 1876 right third paragraph).
However, as admitted by applicant the commercially available quantitative ELISA’s use capture antibodies do not differentiate between S100A8/A9 heterodimers and tetramers [32].  The instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  
Further the genus S10OA8/S10OA9 heterodimer comprising at least one mutation in at least one region of the high affinity high-affinity calcium binding hand of S10OA9 or the low  affinity high-affinity calcium binding hand of S10OA9 or the high affinity high-affinity calcium binding hand of S10OA8 or the low  affinity high-affinity calcium binding hand of S10OA8 encompasses large variability in the amino acid sequence that can significantly differ between the mutated sequence and the wild type, non-mutated sequence in S10OA8/S10OA9 heterodimers comprised in various samples.   However, the claims encompass a genus of immunoglobulins having a specificity for an epitope/region defined solely by the function of binding with no 
As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of antibodies for which applicant has identified as having the recited functions would be representative of the entire genus. The specification discloses no structure to correlate with the function
The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  
While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 (PTO-892).  Corada used recombinant 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed.  Thus, a disclosure of an epitope/region  is not sufficient for a skilled artisan to predict the claimed genus of antibodies as claimed.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.
It should be noted that the specification defines the term “antibody” to encompass camelid antibodies, a single domain antibody, a single variable domain antibody comprising merely one variable domain which might be VH or Vl, antibody variants,  wherein the antibodies can be monoclonal, chimeric, human, humanized, recombinant  [35].   
 Regarding the antibodies encompassed by the claims, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, 
Claim analysis 
The instant claims when given the broadest reasonable interpretation encompass a broad genus of antibodies reciting with a specific function as explained above. 
The claimed immunoglobulins are not disclosed in the prior art and thus, the prior art cannot be deemed to be predicative of the claimed function.  Based on the state of 
The instant disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the method claims relaying on said genus are also not adequately described. 
Claim Rejections - 35 USC § 112-Scope of Enablement
Claims 1-6, 9-12, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of claim 1 , wherein the detection method is an ELISA comprising pre-coating a microplate with a monoclonal capture antibody capable of binding an epitope having an amino acid sequence ranging from (i) amino acid position 63 to amino acid position 79 of the human protein S100A9 of Uniprot/Swissprot accession no. P06702 (SEQ ID NO: 1),(elected species) and capable of specifically binding S100A8/S100A9 heterodimers but not S100A8/S100A9 tetramers [..], does not reasonably provide enablement for a method as claimed.  The specification does not enable any person skilled in the art to practice the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated.  These factors can include, but are not limited to:
1) breadth of the claims;(2) nature of the invention;(3) state of the prior art;(4) relative skill of those in the art;(5) level of predictability in the art;(6) amount of direction provided by the inventor;(7) existence of working examples; and (8)	 quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).


Claim recite a method for detecting a S100A8/S 100A9 heterodimer in a sample,   wherein the detection method is a quantitative enzyme-linked immunosorbent assay (ELISA) comprising a microplate pre-coated with a capture antibody capable of binding S100A8 and/or S100A9   and further comprising the step of comparing the amount of S100A8/S 100A9 heterodimer determined  as compared to the standard with the total amount of S100A8/S 100A9 protein (claim 9), wherein the of S100A8/S 100A9 heterodimer comprises at least one mutation in at least the high-affinity calcium binding hand of S10OA9 and capable of binding S100A8/S100A9 heterodimers in the sample for the detection of the S100A8/S100A9 heterodimer standard and quantification of the amount of S100A8/S100A9 heterodimers in the sample, wherein at least one mutation in the  amino acid position 63 to amino acid position 79 of the human protein S100A9 of Uniprot/Swissprot accession no. P06702 (SEQ ID NO: 1),(elected species)(claim 3), does not tetramerize (claim 2), wherein the mutation is Glu 78  (claims 4-5), wherein the mutated heterodimer tetramerizes but  form less than 10% (S100A8/S100A9)2 tetramers (instant claim 26).
While the claims broadly recite detection of the heterodimer with any capture antibody capable of binding S100A8 and/or S100A9, the specification discloses the novel methods are based on a distinction between the detection of heterodimeric and tetrameric S100A8/S100A9 complexes wherein monoclonal capture antibodies bind specific regions S100A9, specifically amino acid position 63 to amino acid position 79 of the human protein S100A9 of SEQ ID NO: 1. (instant specification [55]).  In addition the specification defines the term “total protein” as the sum of heterodimeric and tetrameric  S100A8/S100A9 complexes instant specification[55]).  Therefore the capture antibody capable of binding S100A8 and/or S100A9 necessarily have to be capable of binding S100A8/S100A9 heterodimers but not S100A8/S100A9 tetramers in order to compare the amount of S100A8/S 100A9 heterodimer determined in i) with the total amount of S100A8/S 100A9 protein.  Thus, these claims are broad in scope of encompassed subject matter.
(2) the nature of the invention: the invention is directed to an ELISA method for detecting a S100A8/S 100A9 heterodimer in a sample, comprising a) pre-coating a microplate with a capture antibody capable of binding S100A8 and/or S100A9 (claim 6), and further comprising the step of comparing the amount of S100A8/S 100A9 heterodimer determined as compared to the standard with the total amount of S100A8/S 100A9 protein (claim 9). The claimed capture antibody binds both the 
(3)  The state of the prior art : the prior art of record discloses methods for detecting heterodimers in the absence of calcium with MALDI-MS, and density gradient centrifugation, see Leukert et al.(cited in the 102 rejection, below)  fig 2.  Antibodies that recognize S100A or S100B or the  calprotectin heterodimer tetramer are known in the art and commercially available, see for example Sunahory et al. ( Arthritis res Ther 8:R60, see bridging paragraph pages 2-3);  Roth et al. (Blood, 1993, vol 82,No:6 pp1875-1883, see Abstract; page 1876 right third paragraph).  However, as admitted by applicant commercially available quantitative ELISA’s use capture antibodies which do not differentiate between S100A8/A9 heterodimers and tetramers [32].
(5)  The level of predictability in the art:  the predictability based on the instant specification is low.  Detecting a S100A8/S100A9 heterodimer using the claimed methods, wherein monoclonal capture antibodies bind any regions of wild type and mutated S100A9 without distinguishing between the heterodimeric and tetramericS100A8/S100A9 is unpredictable.  
(6)  The amount of direction provided by the inventor: There is insufficient guidance as how to use the claimed ELISA method wherein the capture monoclonal antibody is specific to an epitope outside amino acid position 63 to amino acid position 79 of the human protein S100A9 of SEQ ID  NO: 1.
(7) The existence of working examples:  Applicant provides no working examples for an ELISA method as claimed; Applicant provides no working examples for any monoclonal antibody binding studies that can specifically detect S100A8/A9 heterodimers.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  It would require undue amount of experimentation for the skilled artisan to make and use the method as claimed because the epitope is not specified. 
Given the breath of the claims, the unpredictability in the art and lack of guidance as described above, undue experimentation would have been required by one skill in the art to practice Applicant’s invention.  Therefore, the application is not enabled throughout the broad scope of the claims.
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive. 
Applicant did not present arguments regarding the WD or scope of enablement stating that the rejections will be addressed in a subsequent communication.    
The declaration of Prof.Thomas Vogl, an inventor, filed on 11/20/2020 attempts to address the written description and scope of enablement rejections specifically with regards to use of a monoclonal antibody capable of binding A100A8/a9 heterodimers but does not bind A100A8/a9 tetramers is not required for carrying the ELISA as claimed.   
It is initially noted that the written description rejection as explained above has not been addressed including but not limited to regarding the failure to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties, including no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.  
In support of the assertion that use of a monoclonal antibody capable of binding A100A8/A9 heterodimers but does not bind A100A8/a9 tetramers is not required for carrying the ELISA as claimed, the inventor argues a hypothetical scenario not disclosed in the prior art or in the instant application.  
Specifically, the inventor argues that one could use polyclonal antibodies disclosed in Frosh, Exhibit B) as capture antibodies and the monoclonal antibody S36.48 (anti-S100A9) disclosed in Frosh and commercially available as shown in Exhibit C) for the detection of heterodimers and tetramers (depicted schematically in exhibit E, left).  
Then, the inventor presents a second ELISA  scenario for detecting only tetramers wherein the  ELISA comprising a capture and a detection antibodies as for example monoclonal antibody clone 36.48, wherein the capture and a detection antibodies are the same, arguing that only tetramers can be detected because they have 2 copies of the same epitope and heterodimers are not detected as depicted schematically in exhibit E, right.  The inventor then attempts to demonstrate that a calibration curve can be generated for a tetramer standard and another calibration curve can be generated for an unspecified  mutated heterodimer standards  to demonstrate that polyclonal antibodies disclosed in Frosh, Exhibit B) as capture antibodies and the monoclonal antibody S36.48 (anti-S100A9) can detect a mixture of tetramers and heterodimers. Using the second ELISA scenario, the inventor argues that only tetramers can be detected (exhibit G), thus the unspecified  mutated heterodimer standards  and heterodimers in the samples cannot be detected.  Finally, the inventor discloses that one can combine the first and second ELISA’s and subtracting the concentration of 
In response to the presented hypothetical scenario using 2 ELISA’s with different capture antibodies for separately detecting  tetramers and separately detecting heterodimers and tetramers and subtracting detected  tetramers from detected heterodimers and tetramers to obtain a level of heterodimers in a sample, it is noted that showing of enablement must be commensurable in scope with the claims MPEP 716.09.  In this case, claims only require a capture antibody for the detection of heterodimers, wherein the capture antibody can bind both wild type heterodimer in the sample as well as the mutated heterodimer standards comprising at least one mutation in at least the high-affinity calcium binding hand of S10OA9, wherein the antibody having a binding specificity to an epitope of a human S100A9 protein wherein the epitope has an amino acid sequence from amino acid position 63 to 79 of SEQ ID 1 (claims 1, 26 )(elected species) (claims 3-5).   The proposed scenario comprises different capture antibodies, detection antibodies, different ELISA’s and performing calculations that are not claimed, and  not disclosed in the prior art or in the instant application.  
Further while the inventor discloses adding tetramers and mutated heterodimers to correlate with the detected amounts  it is noted that  an antibody that can bind both WT S100A8/S100A9 heterodimers and a mutated S100A8/S100A9 heterodimer standard comprising at least one mutation in at least the high-affinity calcium binding hand of S100A9, wherein the mutated heterodimer does not tetramerize (claim 2) and Frosh et al discloses a monoclonal antibody against MRP14  (clone S36.48), a reference to such antibody has not been found in Frosh et al.  Further, in response to applicant argument that clone S36.48 (exhibit C) was available before the filing of the claimed invention, it is noted that the exhibit does not disclose the specific structure of the test antibody, nor do the exhibits provide relevant identifying characteristics (i.e., complete or partial structure) that are common to the members of the genus and further there is no indication that clone S36.48 can bind both WT S100A8/S100A9 heterodimers and a mutated S100A8/S100A9 heterodimer standard comprising at least one mutation in at least the high-affinity calcium binding hand of S10OA9, wherein the mutated heterodimer does not tetramerize (claim 2) and having a binding specificity to an epitope of a human S100A9 protein wherein the epitope has an amino acid sequence from amino acid position 63 to 79 of SEQ ID 1  (elected species) (claims 3-5).   The  exhibit does not describe sufficient representative examples to support the full scope of the claims.   There is no evidence in the prior art or the instant specification that capture antibodies that can bind the mutated region can bind both WT heterodimers and tetramers. Applicants are directed to the relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. 

 Conclusion
All other objections and rejections recited in the Office Action of 12/06/2019are withdrawn in view of Applicant's amendments and/or arguments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641